Title: From Thomas Jefferson to George Read, 10 February 1805
From: Jefferson, Thomas
To: Read, George


                  
                     Washington. Feb. 10. 1805.
                  
                  Th: Jefferson presents his compliments to mr Reid, and his apologies after 30. years abstraction from law questions, for intruding into them with mr Reid who is in daily familiarity with them. but he means only to make such suggestions as may draw mr Reid’s own attention to the subject of their yesterday’s conversation. he has no law books here but the Abridgments. by turning to Comyns’ digest Prohibition. A. 1. to Bacon’s abr. Prohibition K. mr Reid will find a multitude of cases proving the universality of the use of the writ of Prohibition: & 3. Blackst. c. 7. (112) says expressly ‘this writ may issue either to inferior courts of common law, etc. or it may be directed to the courts Christian, chivalry, admiralty etc.’ whether therefore we consider the state courts as proceeding by a common law, or a foreign law, they seem subject to be kept within their limits by a prohibition. the importance of this question to the US. renders it interesting because if the disaffected court of Sussex can lay hold of all the revenue arising in the Delaware, without any controul, it will produce a kind of legal insurrection which may extremely embarrass the general government. should the question even be doubtful, or should the federal judge refuse to issue a prohibition, the question, in my opinion, ought to be made to come before the supreme court for the purpose of settling the point. he again apologises from the importance of the case for even suggesting to mr Reid, what he is so much abler to investigate for himself.
               